LawRence, Judge:
It has been agreed between the parties hereto-that the issues herein relating to the merchandise the subject of these-appeals are the same in all material respects as those decided in United States v. Gothic Watch Co., 23 Cust. Ct. 235, Reap. Dec. 7712 affirming the judgment in Gothic Watch Co. v. United States, 19 Cust. Ct. 309, Reap. Dec. 7438, and that the record in Reap. Dec. 7712,, supra, may be incorporated herein.
Upon the agreed facts, I find that the attempted appraisement embodied in the second return of value by the appraiser of the mer*525•chandise covered by each of the appeals for reappraisement enumerated in the annexed schedule, which is marked “A” and made a part ■of this decision, was illegal, null, and void, and that the appraiser’s original return of value in each case, as reported by him to the collector of customs, constituted his appraisal of the merchandise pursuant to section 500 of the Tariff Act of 1930 (19 U. S. C. § 1500), and was final and conclusive in the absence of any appeal pursuant to ■section 501 of said act (19 U. S. C. § 1501).
Judgment will he entered accordingly.